Citation Nr: 1004273	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  05-28 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disorder (COPD) as a result of asbestos exposure.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney-at-
Law


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from January 1958 to 
October 1961.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

This claim came before the Board in December 2007, and the 
Board denied the claim.  The decision was appealed and the 
United States Court of Appeals for Veterans Claims (Court) 
issued a November 2008 Order in which it vacated the 
December 2007 Board decision and remanded the case to the 
Board for further development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's December 2007 decision was based, in part, on a 
February 2005 VA medical examination and the examiner's 
opinion that the Veteran's COPD was secondary to chronic 
tobacco use.  The examiner also diagnosed the Veteran with 
"asbestos exposure, only by history, without evidence of 
asbestosis."  

The Veteran argues that there is evidence of asbestosis that 
the Board failed to consider.  Specifically, the Veteran 
notes that a February 2005 CT scan shows "some ground glass 
pattern in the periphery of the lung."  The Veteran 
submitted a medical treatise (Distinguishing Between 
Asbestosis and Silicosis: A Lawyer's Primer on the Proper 
Diagnosis of Each Disease) that states that "Chest x-rays 
of lungs of asbestotics show a hazy, ground-glass appearance 
of irregular, reticular (linear) densities."  

The Board believes that the significance of the February 
2005 CT scan in light of the medical treatise evidence 
involves a medical determination.  The Board therefore finds 
that a Remand is necessary in order for the February 2005 
examiner to supply an addendum to her VA examination report.  
The addendum should address the aforementioned treatise and 
the significance of the February 2005 CT scan.  If the 
February 2005 examiner is not available, the RO should 
schedule the Veteran for another VA examination for the 
purpose of determining the nature, etiology and severity of 
the Veteran's COPD.  

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be returned 
to the February 2005 VA examiner so that 
she can file an addendum to her 
examination report.  The addendum should 
address the aforementioned treatise and 
the significance of the February 2005 CT 
scan.  The examiner should then offer an 
opinion as to whether it is as likely as 
not (a 50 percent or greater 
probability) that the Veteran's COPD was 
caused by any incident of service, to 
include exposure to asbestos.  

2.  If the February 2005 examiner is not 
available, then the Veteran should be 
afforded a VA examination for the 
purpose of determining the nature, 
etiology and severity of the Veteran's 
COPD.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  
Following a review of the relevant 
medical evidence in the claims file, to 
include the service treatment records 
and post-service treatment records; the 
medical history obtained from the 
Veteran; the medical treatise supplied 
by the Veteran; the February 2005 CT 
scan, the clinical evaluation; and any 
tests that are deemed necessary, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(a 50 percent or greater probability) 
that COPD is due to any incident of 
service, to include exposure to 
asbestos.  

3.  After completion of the above, the 
RO should review the expanded record and 
determine if the benefits sought can be 
granted.  If the claim remains denied, 
then the RO should furnish the Veteran 
and his representative with a 
supplemental statement of the case, and 
afford a reasonable opportunity for 
response before returning the record to 
the Board for further review.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009). 

